                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA

   LINDA F. HOOPER,                                )
                                                   )
                  Plaintiff,                       )
                                                   )
   v.                                              )           No. 1:20-CV-191-CEA-HBG
                                                   )
   ETHICON, INC., et al.,                          )
                                                   )
                  Defendants.                      )

                                 MEMORANDUM AND ORDER

          This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

   and Standing Order 13-02.

          Now before the Court is Defendants’ Motion to Limit the Case-Specific Testimony of

   Ralph Zipper, M.D. (“Defendants’ Motion to Limit”) [Doc. 115] and Plaintiff’s Motion to Limit

   the Opinions and Testimony of Dr. Salil Khandwala, M.D. (“Plaintiff’s Motion to Limit”) [Doc.

   117]. The parties appeared before the undersigned for a motion hearing on July 2, 2021.

   Attorneys Adam Davis and Diane Watkins appeared on behalf of Plaintiff. Attorneys Amy Pepke

   and Kari Sutherland appeared on behalf of Defendants. Accordingly, for the reasons discussed

   below, the Court GRANTS IN PART AND DENIES IN PART Defendants’ Motion to Limit

   [Doc. 115] and DENIES AS MOOT Plaintiff’s Motion to Limit [Doc. 117].

   I.     BACKGROUND

          On June 3, 2010, Plaintiff underwent an operation performed by Dr. Steele to implant the

   Prolift + M device (“Device”) following a diagnosis of pelvic organ prolapse and symptomatic

   rectocele.   The implant surgery was performed at Erlanger Health System in Chattanooga,

   Tennessee. Plaintiff alleges that in 2012, she began suffering from a variety of painful injuries,




Case 1:20-cv-00191-CEA-HBG Document 140 Filed 09/21/21 Page 1 of 19 PageID #: 1679
   including vaginal burning and swelling, more frequent urination (urgency), pelvic pain, vaginal

   pain, dyspareunia, and emotional suffering due to the continuing physical issues and inability to

   have sexual relations. Plaintiff alleges that the Device caused her to suffer the above problems.

          Relevant to the instant matter, Plaintiff has designated Ralph Zipper, M.D., a

   urogynecologist, as a case-specific expert witness, and Defendants have designated Salil

   Khandwal M.D., a urogynecologist, to offer general and case specific opinions. Each party has

   challenged the opposing party’s expert’s opinions.

   II.    STANDARD OF REVIEW

          “Federal Rule of Evidence 702 obligates judges to ensure that any scientific testimony or

   evidence admitted is relevant and reliable.” Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137,

   147 (1999) (quoting Daubert v. Merrell Dow Pharma., Inc., 509 U.S. 579, 589 (1993)).

   Specifically, Rule 702 provides as follows:

                  A witness who is qualified as an expert by knowledge, skill,
                  experience, training, or education may testify in the form of an
                  opinion or otherwise if:

                  (a) the expert’s scientific, technical, or other specialized knowledge
                      will help the trier of fact to understand the evidence or to
                      determine a fact in issue;

                  (b) the testimony is based on sufficient facts or data;

                  (c) the testimony is the product of reliable principles and methods;
                      and

                  (d) the expert has reliably applied the principles and methods to the
                      facts of the case.

   Fed. R. Evid. 702.

          In Daubert, the Supreme Court of the United States stated that a district court, when

   evaluating evidence proffered under Rule 702, must act as a gatekeeper, ensuring “that any and all
                                                    2



Case 1:20-cv-00191-CEA-HBG Document 140 Filed 09/21/21 Page 2 of 19 PageID #: 1680
   scientific testimony or evidence admitted is not only relevant, but reliable.” 509 U.S. at 589. The

   Daubert standard “attempts to strike a balance between a liberal admissibility standard for relevant

   evidence on the one hand and the need to exclude misleading ‘junk science’ on the other.” Best v.

   Lowe’s Home Ctrs., Inc., 563 F.3d 171, 176–77 (6th Cir. 2009).

          The factors relevant in evaluating the reliability of the testimony, include: “whether a

   method is testable, whether it has been subjected to peer review, the rate of error associated with

   the methodology, and whether the method is generally accepted within the scientific community.”

   Coffey v. Dowley Mfg., Inc., 187 F. Supp. 2d 958, 970-71 (M.D. Tenn. 2002) (citing Daubert, 509

   U.S. at 593–94). Rule 702 inquiry as “a flexible one,” and the Daubert factors do not constitute a

   definitive checklist or test. Kumho Tire Co., 526 U.S. at 138-39 (citing Daubert, 509 U.S. at 593);

   see also Heller v. Shaw Indus., Inc., 167 F.3d 146, 152 (3d Cir. 1999) (explaining that these factors

   “are simply useful signposts, not dispositive hurdles that a party must overcome in order to have

   expert testimony admitted”).

          “Although Daubert centered around the admissibility of scientific expert opinions, the trial

   court’s gatekeeping function applies to all expert testimony, including that based upon specialized

   or technical, as opposed to scientific, knowledge.” Rose v. Sevier Cty., Tenn., No. 3:08-CV-25,

   2012 WL 6140991, at *4 (E.D. Tenn. Dec. 11, 2012) (citing Kumho Tire Co., 526 U.S. at 138-39).

   “[A] party must show, by a ‘preponderance of proof,’ that the witness will testify in a manner that

   will ultimately assist the trier of fact in understanding and resolving the factual issues involved in

   the case.” Coffey, 187 F. Supp. 2d at 70-71 (quoting Daubert, 509 U.S. at 593-94). The party

   offering the expert has the burden of proving admissibility. Daubert, 509 U.S. at 592 n. 10.

          Moreover, the Supreme Court has explained that in determining “whether the expert is

   proposing to testify to (1) scientific knowledge that (2) will assist the trier of fact,” the court must
                                                      3



Case 1:20-cv-00191-CEA-HBG Document 140 Filed 09/21/21 Page 3 of 19 PageID #: 1681
   assess “whether the reasoning or methodology underlying the testimony is scientifically valid and

   whether it can properly be applied to the facts in issue.” Id. at 592–93. “Furthermore, the court

   must examine the expert’s conclusions in order to determine whether they can reliably follow from

   the facts known to the expert and the methodology used.” In re Diet Drugs, No. MDL 1203, 2001

   WL 454586, at *7 (E.D. Pa. Feb. 1, 2001) (citing Heller, 167 F.3d at 153).

          Further, a court should “exclude proffered expert testimony if the subject of the testimony

   lies outside the witness’s area of expertise.” In re Diet Drugs, 2001 WL 454586, at *7 (quoting 4

   Weinstein’s Fed. Evid. § 702.06[1], at 702–52 (2000)). This simply means that “a party cannot

   qualify as an expert generally by showing that the expert has specialized knowledge or training

   which would qualify him or her to opine on some other issue.” Id. (other citations omitted).

          Finally, “the court will not exclude expert testimony merely because the factual bases for

   an expert’s opinion are weak.” Andler v. Clear Channel Broad., Inc., 670 F.3d 717, 729 (6th Cir.

   2012) (quotation marks and citations omitted). Exclusion is the exception, not the rule, and “the

   gatekeeping function established by Daubert was never ‘intended to serve as a replacement for the

   adversary system.’” Daniels v. Erie Ins. Group, 291 F. Supp. 3d 835, 840 (M.D. Tenn. Dec. 4,

   2017) (quoting Rose v. Matrixx Initiatives, Inc., No. 07–2404–JPM/tmp, 2009 WL 902311, at *7

   (W.D. Tenn. March 31, 2009)) (other quotations omitted). Rather, “[v]igorous cross-examination,

   presentation of contrary evidence, and careful instruction on the burden of proof are the traditional

   and appropriate means of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596.

   Rule 702 does not “require anything approaching absolute certainty.” Daniels, 291 F. Supp. 3d at

   840 (quoting Tamraz v. Lincoln Elec. Co., 620 F.3d 665, 671–72 (6th Cir. 2010)).




                                                    4



Case 1:20-cv-00191-CEA-HBG Document 140 Filed 09/21/21 Page 4 of 19 PageID #: 1682
   III.   ANALYSIS

          The Court has considered the parties’ positions and the oral arguments at the hearing.

   Accordingly, for the reasons discussed below, the Court GRANTS IN PART AND DENIES IN

   PART Defendants’ Motion to Limit [Doc. 115] and DENIES AS MOOT Plaintiff’s Motion to

   Limit [Doc. 117].

          The Court will first discuss Defendants’ challenges to Dr. Zipper’s opinions and then turn

   to Plaintiff’s challenges Dr. Khandwala’s opinions.

          A.      Dr. Zipper

          Defendants move to exclude several of Dr. Zipper’s opinions, arguing that he is not

    qualified to render such opinions and that his opinions are irrelevant, speculative, unreliable, and

    without foundation. Specifically, Defendants assert six main challenges to Dr. Zipper’s opinions.

    First, Defendants state that Dr. Zipper is not qualified to opine on product warnings, including

    what information the instructions for use (“IFU”) should contain. Second, Defendants state that

    Dr. Zipper’s opinions regarding informed consent are irrelevant. Third, Defendants argue that

    Dr. Zipper’s opinion on the technical pearls is irrelevant. Fourth, Defendants challenge Dr.

    Zipper’s opinion that the Device was defective or that Plaintiff was injured by the defect, stating

    that such opinions are irrelevant, speculative, unreliable, and without foundation.           Fifth,

    Defendants state that Dr. Zipper’s opinions regarding prognosis and future care are speculative.

    Finally, Defendants argue that Dr. Zipper’s alternative design opinions are irrelevant in this case.

          The Court will address each challenge separately, unless otherwise noted.

          1.      Qualifications and Informed Consent

          Defendants argue that Dr. Zipper is not qualified to opine that the IFU should have included

   additional warnings about the alleged risks related to implantation and that the lack of this
                                                    5



Case 1:20-cv-00191-CEA-HBG Document 140 Filed 09/21/21 Page 5 of 19 PageID #: 1683
   information prevented Plaintiff from making an informed decision. In support of their position,

   Defendants state that the MDL court held that while an urogynecologist may testify about the

   specific risks of implanting mesh and whether those risks appeared on the relevant IFU, the same

   expert must possess additional expertise to offer expert testimony about what information should

   be included in the IFU. In addition, Defendants assert that that the learned-intermediary doctrine

   renders Dr. Zipper’s informed consent opinions irrelevant.

           During the hearing, Plaintiff stated that she does not intend to illicit testimony from Dr.

   Zipper regarding whether the warnings on the IFU were adequate. In response, Defendants stated

   that their Motion is now moot with respect Dr. Zipper’s opinions regarding the adequacy of the

   IFU. Accordingly, based on the parties’ representations, the Court finds this issue moot. Further,

   given that Dr. Zipper does not intend to testify about the adequacy of the IFU warnings, the Court

   also finds Defendants’ arguments regarding Dr. Zipper’s opinions about informed consent moot.

   Accordingly, the Court finds Defendants’ Motion on this issue DENIED AS MOOT.

           2.      Technical Pearls

           Defendants assert that Dr. Zipper’s opinion regarding the technical pearls method is

   irrelevant. Defendants state that while Dr. Zipper opines that such teaching methods teach away

   from safety and toward morbidity including chronic buttock pain, leg pain, numbness and loss of

   motor function, Plaintiff does not claim to have suffered any of these injuries that Dr. Zipper

   associates with this technique. Thus, Defendants state that Dr. Zipper’s opinion on the technical

   pearls is irrelevant.

           Plaintiff states that Dr. Zipper’s case specific report reveals that he identified other known

   injuries associated with Ethicon’s insertion method, including myofascial pelvic pain, extrapelvic

   pain syndrome, pain with ambulation, dyspareunia, and so forth, some of which Plaintiff
                                                     6



Case 1:20-cv-00191-CEA-HBG Document 140 Filed 09/21/21 Page 6 of 19 PageID #: 1684
   experienced. Plaintiff also claims that Dr. Zipper’s testimony is relevant to the failure to warn

   claim because he opines that Ethicon taught techniques known to cause nerve injury and pain and

   that Ethicon did not warn physicians that the method and implantation could not be reversed to

   facilitate explanation. Defendants reply that evidence of complications that Plaintiff did not

   experience is irrelevant and lacking in probative value.

          Dr. Zipper’s expert report includes a section titled, “Ethicon Taught Methods That

   Encouraged Pain, Dyspareunia, and Visceral Dysfunction.” [Doc. 115-2 at 19]. Specifically, Dr.

   Zipper explains that instead of teaching hyperflexion of the hip, Ethicon taught, “The patient

   should be placed in the lithotomy position with her buttocks slightly overlapping the table and her

   thighs flexed at approximately 90 degrees in relation to the plane of the table.” [Id. at 20].

   Ethicon’s insertion method requires a blind passage of a long trocar to the area of fixation, within

   millimeters of vital nerves, blood vessels, and organs. [Id. at 22]. Dr. Zipper concludes, “The

   teachings of the Technical Pearls are ambiguous and teach away from safety and toward morbidity

   including chronic buttock pain, leg pain, numbness and loss of motor function.” [Id. at 21].

          Dr. Zipper opines that the “noxious effects of polypropylene mesh on the muscles of the

   pelvic often cause extrapelvic pain syndromes.” [Id. at 20.]. Dr. Zipper identifies problems that

   are associated with Ethicon’s method, including myofascial pelvic pain, difficulty with

   ambulation, and dyspareunia. [Id. at 20, 23-24]. During Dr. Zipper’s physical examination of

   Plaintiff, Plaintiff described severe pressure like pain during sexual intercourse and later

   intermittently pain throughout the day, especially when exercising. [Doc. 115-2 at 39]. Plaintiff’s

   present symptoms include a constant pressure of heaviness in the suprapublic area and vulva and

   dyspareunia. [Id. at 37]. Dr. Zipper diagnosed Plaintiff with pelvic floor tension myalgia and

   associated myofascial pain and dyspareunia. [Id. at 38-40].
                                                    7



Case 1:20-cv-00191-CEA-HBG Document 140 Filed 09/21/21 Page 7 of 19 PageID #: 1685
           The Court finds Defendants’ arguments regarding Dr. Zipper’s testimony about the

   technical pearls method not well taken. Dr. Zipper identified other issues resulting from use of

   this method, some of which Plaintiff experienced. Although it does not appear that Plaintiff has

   alleged that she experienced buttock pain, leg pain, and numbness, or loss of motor function,

   Defendants may emphasis such facts during their cross examination of Dr. Zipper. Accordingly,

   the Court will not exclude Dr. Zipper’s testimony regarding the technical pearls on this basis, and

   Defendants’ Motion on this issue is DENIED.

           3.      Defective Device and Causation

           Defendants assert that under Tennessee law, Dr. Zipper’s opinions about Plaintiff’s Device

   are not relevant unless Plaintiff can show that the Device was defective and that such defect was

   the proximate cause of her injuries. Defendants state that there is no reliable evidence that

   Plaintiff’s mesh manifested any of the alleged characteristics cited by Dr. Zipper. In addition,

   Defendants argue that Dr. Zipper’s report fails to identify the specific defect to which he attributes

   to Plaintiff’s injuries.

           Plaintiff argues that the Court should allow Dr. Zipper to testify about the defects in the

   Device and the connection between those defects and Plaintiff’s injuries. Plaintiff explains that

   Dr. Zipper identified multiple defects in the Device, including the method of insertion and the

   material used to manufacture the Device (polypropylene mesh) and in the Device itself. Plaintiff

   explains that Dr. Zipper personally examined Plaintiff, reviewed her medical history, and

   performed a differential diagnosis. Plaintiff argues that Defendants’ challenges go to the weight

   of Dr. Zipper’s opinions and not to their admissibility.

           Defendants reply that Plaintiff’s arguments miss the point. Defendants state that there is

   no evidence that Plaintiff’s mesh curled, roped, frayed, or degraded, and that Plaintiff’s position
                                                     8



Case 1:20-cv-00191-CEA-HBG Document 140 Filed 09/21/21 Page 8 of 19 PageID #: 1686
   that all polypropylene mesh degrades is insufficient. Defendants contend that Dr. Zipper’s bare

   assertions that the mesh had abnormalities and had undergone certain changes do not provide any

   information as to whether an alleged defect in the Device was specifically causing Plaintiff’s

   symptoms.

          In Dr. Zipper’s expert report, he explains the issues with the Device’s material, design, and

   implantation, which have contributed to Plaintiff’s symptoms. With respect to the material, Dr.

   Zipper explains that the mesh implants are made with polypropylene mesh (PPM). [Doc. 115-2 at

   7]. The human body attacks the PPM because it is a foreign body. [Id.]. The body releases

   chemicals, such as oxygen, hydrogen peroxide, and hypochlorite, which eventually causes the

   PPM to become brittle and degrade. [Id. at 8]. In addition, in response to the foreign body (i.e.,

   the PPM), the body also releases chemical messengers known as cytokines. [Id. at 10]. These

   cytokines are responsible for recurring more inflammatory cells. [Id.]. As the PPM continues to

   degrade, it creates a rougher surface area and more acute and chronic inflammation. [Id.]. In other

   words, given the continuing release of chemicals as part of the foreign body reactions, the PPM

   continues to degrade. [Id.].

          With respect to the design, Dr. Zipper opines that the Device has multi-armed, muscle

   piercing transvaginal mesh kits that are associated with severe and concerning contraction. Dr.

   Zipper relies on studies that found that mesh implants significantly shrink within six weeks of

   implantation and that contraction can led to recurrent pelvic organ prolapse.           [Id. at 11].

   Specifically, Dr. Zipper relied on a study that noted, “We hypothesize that, when severe mesh

   retraction occurs, a significant part of the bladder or rectum (usually the distal part) becomes

   uncovered by the mesh, allowing prolapse recurrence to occur at this unprotected part of the

   vaginal wall, particularly in cases of weak native tissue” and that “it is known that mesh retraction
                                                    9



Case 1:20-cv-00191-CEA-HBG Document 140 Filed 09/21/21 Page 9 of 19 PageID #: 1687
 is related [to] tissue inflammation around the mesh after implantation.” [Id.] (internal quotations

 omitted).

         Dr. Zipper outlined Plaintiff’s medical history in his report. [Id. at 28-35]. On June 14,

 2017, Dr. Zipper physically examined Plaintiff. [Id. at 35]. Plaintiff discussed with Dr. Zipper

 her medical history and the issues and symptoms that she had before the implantation of the Device

 and afterwards. [Id. at 35-38]. Dr. Zipper further described as follows:

                My [e]xamination of Ms. Hooper demonstrated mesh fiber exposed
                through the posterior vaginal mucosa, at the midline, at
                approximately minus 5 centimeters. The surrounding mucosa was
                erythematous and friable. I found bilateral bounds, consistent with
                contracted mesh arms, coursing into the right and left sacrospinous
                ligaments and coccygeus muscle. Mild to moderate pressure on
                these bands elicited severe pain (“10/10” pain) that duplicated her
                pain with intercourse and was “like the pain I get in gym. It feels
                like bricks are down here” (She put her hands in the suprapubic
                area). These bands were palpated rectally with identical findings. I
                found moderate hypertonus and tenderness of the levator ani muscle
                group. I identified stage two anterior and posterior compartment
                failure. There was mild loss of rugation of the vaginal mucosa.

 [Id. at 38].

         Dr. Zipper concludes that Plaintiff’s pain and pressure is more likely than not the result of

 the Device related pelvic floor tension myalgia. [Id.]. Dr. Zipper states that when Dr. Steele

 treated Plaintiff for ongoing mesh erosion and pain by removing a piece of the eroded mesh, there

 was no connective tissue left to prevent a recurrent rectocele. [Id. at 39]. Dr. Zipper further opines

 that the defective Device and method of insertion caused pelvic floor tension myalgia and

 myofascial pain, dyspareunia, and that she has signs of atrophy but no symptoms. [Id. at 40-41].

 Dr. Zipper performed a differential diagnosis in support of his opinion. [Id. at 41]. Dr. Zipper

 concludes as follows:



                                                  10



Case 1:20-cv-00191-CEA-HBG Document 140 Filed 09/21/21 Page 10 of 19 PageID #:
                                   1688
                My opinion, to a reasonable degree of medical certainty is that the
                defects of the PROLIFT +M material, including but not limited to
                the material mismatch associated with polypropylene mesh, the
                inadequate pore size, the resultant chronic foreign body reaction,
                chronic inflammation, deformation, loss of pore size, fibrotic
                bridging with scar plate formation, shrinkage, contraction, and
                inability to completely remove the device were the cases of
                [Plaintiff’s] present mesh erosion, her multiple symptomatic mesh
                extrusions, the multiple mesh excision procedures and the chemical
                cauterization suffered by [Plaintiff].

 [Id. at 45].
         As mentioned above, Defendants assert that Dr. Zipper cannot testify that the Device was

 defective or that Plaintiff was injured by Device’s defects. Defendants state that Plaintiff’s mesh

 has not been pathologically tested and that such defects cannot be seen with the naked eye. In a

 similar vein, Defendants assert that Dr. Zipper cannot testify that the alleged defects caused

 Plaintiff’s injury because he does not adequately explain how he concluded that the alleged

 deformations or other characteristics in Plaintiff’s mesh resulted in her purported injuries.

 Defendants argue that Dr. Zipper fails to identify the defect, out of the laundry list of purported

 defects, that applies to Plaintiff’s mesh, and he fails to attribute the specific alleged injury to the

 specific defect.

         The Court finds that Defendants’ arguments go the weight of Dr. Zipper’s opinions and not

 to their admissibility. Andler v. Clear Channel Broad., Inc., 670 F.3d 717, 729 (6th Cir. 2012)

 (“The court will not exclude expert testimony merely because the factual bases for an expert’s

 opinion are weak.”). The Court notes a similar issue was raised in McBroom v. Ethicon, Inc.,

 wherein defendants argued that plaintiff’s expert witness should be excluded because he did not

 connect any of plaintiff’s injuries to a defect in the TVT and Prolift. No. CV-20-02127-PHX-

 DGC, 2021 WL 1208976, at *5 (D. Ariz. Mar. 31, 2021). In other words, defendants contended

 that the mere assertion that the presence of the devices caused injury is not sufficient to render the
                                                   11



Case 1:20-cv-00191-CEA-HBG Document 140 Filed 09/21/21 Page 11 of 19 PageID #:
                                   1689
 expert witness’s causation opinions relevant and reliable because plaintiff ultimately must prove

 that a defect in the devices were the proximate causes of her injuries. Id. The court disagreed with

 defendants’ arguments, explaining that the expert witness employed a differential diagnosis in

 reaching his causation opinions. Id. In addition, the court noted that the expert did list the defects

 that caused plaintiff’s injuries and explained that defendants’ complaint that the list of alleged

 flaws is the standard-wrap up paragraph for the specific expert witness was not a basis for

 exclusion. Id. at *6, n. 7.

        Similarly, as outlined above, Dr. Zipper performed a differential diagnosis to explain why

 the defects contributed to Plaintiff’s issues and why he was able to rule out other potential causes.

 In support of their position, Defendants rely on Huskey v. Ethicon, Inc., 29 F. Supp. 3d 691 (S.D.

 W.Va. 2014), wherein the court held that the opinions of the expert witness (Dr. Rosenzweig) on

 degradation, fraying and particle loss were not sufficiently reliable. Id. at 708. The Court finds

 Huskey distinguishable because in Huskey, the court explicitly noted that Dr. Rosenzweig did not

 attempt to rule out potential causes for the Plaintiff’s symptoms. Id.; see also Dorgan v. Ethicon,

 Inc., No. 4:20-00529-CV-RK, 2020 WL 5367062, at *3 (W.D. Mo. Sept. 8, 2020) (finding Huskey

 distinguishable because Dr. Rosenzweig had performed a differential diagnosis after reviewing the

 medical records); see also Meindertsma v. Ethicon Inc., No. 1:20-CV-00708-RP, 2021 WL

 2010355, at *7 (W.D. Tex. May 17, 2021) (holding that although the expert did not personally

 examine the mesh or the plaintiff, his differential diagnosis was reliable and that Ethicon’s

 challenges were to the weight of the opinion).

        The Court finds Defendants can address their concerns with Dr. Zipper’s opinions through

 vigorous cross examination and the presentation of contrary evidence, but Defendants’ arguments



                                                  12



Case 1:20-cv-00191-CEA-HBG Document 140 Filed 09/21/21 Page 12 of 19 PageID #:
                                   1690
 are not grounds for exclusion. Accordingly, the Court finds that Defendants’ arguments are not

 well taken, and the Motion on this issue is DENIED.

        4.      Prognosis and Future Care

        Defendants state that Dr. Zipper offers several opinions regarding Plaintiff’s prognosis and

 future care. Defendants assert that these opinions are pure speculation, stating that Dr. Zipper

 frequently resorts to hypothetical and conditional phrasing. Defendants contend that the MDL

 court has previously scrutinized and excluded similar opinions as to future treatment and

 complications that have no basis in fact.

        Plaintiff asserts that Defendants’ reliance on the MDL court’s opinion is misleading.

 Plaintiff argues that Dr. Zipper lists the bases for his opinion and the level of certainty and the

 likelihood of a particular event happening in the future, as well as the possible treatment modalities

 that would be needed. Plaintiff asserts that Defendants can attack Dr. Zipper’s opinions during

 cross examination.

        In the present matter, Dr. Zipper offers several opinions regarding Plaintiff’s prognosis and

 future care. [Ex. 115-2 at 45-67]. Specifically, Dr. Zipper concludes as follows: (1) Plaintiff’s

 present mesh extrusion is unlikely to resolve without surgical intervention, (2) that her untreated

 compartment failure will worsen without treatment, (3) she remains at an increased risk for further

 re-surgery for the duration of her lifetime, (4) complete removal of the Device from Plaintiff may

 be impossible and that attempts to remove it may worsen her condition, (5) her pelvic pain and

 dyspareunia will more likely than not continue in perpetuity, and (6) she will continue to suffer

 from permanent, chronic pelvic pain and vaginal pain, and that without colpocleisis, Plaintiff will

 remain with a recurrent rectocele for the remainder of her life. [Id.].



                                                  13



Case 1:20-cv-00191-CEA-HBG Document 140 Filed 09/21/21 Page 13 of 19 PageID #:
                                   1691
        The Court finds Dr. Zipper’s opinions regarding prognosis and future care admissible. In

 rendering his opinions, Dr. Zipper relies on Plaintiff’s medical history, his examination of Plaintiff,

 the medical literature, and his experience. Warren v. C. R. Bard, Inc., No. 8:19-CV-2657-T-60JSS,

 2020 WL 1899838, at *3 (M.D. Fla. Apr. 17, 2020) (finding Dr. Zipper’s opinions concerning

 possible future adverse events supported by the record, sufficiently grounded, and admissible). In

 support of their argument, Defendants rely on Edwards v. Edwards, No. 2:12-CV-09972, 2014

 WL 3361923, (S.D. W. Va. July 8, 2014), stating that the court excluded another expert from

 rendering similar testimony. In Edwards, however, the court noted that the expert “is a pathologist,

 not a treating physician, and he has never examined [plaintiff.].” Id. at *26. The Court finds

 Edwards distinguishable because Dr. Zipper regularly treats patients for mesh-related

 complications, he performed an examination of Plaintiff, and he performed a differential diagnosis

 in this case. Accordingly, the Court finds that Defendants’ arguments are not well taken, and the

 Motion on this issue is DENIED.

        5.      Alternative Design Opinions

        Defendants assert that Dr. Zipper offers an ambiguous safer alternative design opinion.

 Defendants state that Dr. Zipper does not identify any specific safer alternative designs but instead

 mentions native tissue repair, allograft, and xenograft repairs. Defendants assert that proof of an

 alternative design is not required in Plaintiff’s prima facie case, but it is a key component of

 Tennessee’s risk-utility analysis. Defendants contend that Dr. Zipper’s purported alternatives are

 not actual designs but instead non-mesh alternative treatments. Defendants state that another

 remand court recently precluded Dr. Zipper from offering a similar opinion.

        Plaintiff states that Dr. Zipper opines that there are safer and feasible alternative designs,

 treatments, and methods that were available at the time of Plaintiff’s implant procedure. Plaintiff
                                                   14



Case 1:20-cv-00191-CEA-HBG Document 140 Filed 09/21/21 Page 14 of 19 PageID #:
                                   1692
 asserts that evidence of non-mesh alternatives is relevant to assessing the utility of Ethicon’s

 products to other aspects of Plaintiff’s claims and to counter Ethicon’s assertions that its products

 are the gold standard for treating stress urinary incontinence and pelvic organ prolapse. In

 addition, Plaintiff argues that Dr. Zipper’s opinions are relevant to her failure to warn and

 negligence claims.

        Plaintiff states that even if this Court concludes that an alternative must be a product to be

 relevant, Dr. Zipper offers several alternative products to the Device. For instance, Plaintiff states

 that Dr. Zipper opines that the Device could have been designed using a mesh with larger pores

 and/or a lighter mesh, and he specifically lists the Smartmesh and Restorelle as safer alternative

 products. Plaintiff also submits that in Dr. Zipper’s general report, he states that “the use of self-

 tailored directly fixated mesh would remove the large group of trocar and arm related

 complications.” [Doc. 121 at 18]. Plaintiff continues that if the Court does not permit Dr. Zipper

 to testify about procedures, the Court should allow his testimony about allografts and autologous

 fascia slings, as well as mesh with larger pores or different features such as rounder, thinner arms.

 Plaintiff explains that Defendants’ argument that the use of allografts creates an entirely different

 type of product creates a factual issue that should go to the jury.

        Defendants reply that Smartmesh and Restorelle are not included in Dr. Zipper’s case-

 specific opinions. Defendants deny that a native tissue repair is an alternative design and state that

 allografts contain tissue from another human, which are not comparable to synthetic mesh devices.

        In the present matter, Dr. Zipper opines as follows:

                Based on my experience including the thousands of women I have
                treated for pelvic organ prolapse, as well as my knowledge, training,
                review of medical literature and other materials, it is my opinion that
                safer and feasible alternative designs and treatments are available

                                                  15



Case 1:20-cv-00191-CEA-HBG Document 140 Filed 09/21/21 Page 15 of 19 PageID #:
                                   1693
                  and were and to [Plaintiff] at the time of her PROLIFT +M
                  implantation procedure.

                  By way of example, a native tissue repair of her rectocele would
                  have provide[d] at least an equal symptomatic improvement and
                  would have been associated with either a lower risk or no risk of
                  each of the PROLIFT + M related complications suffered by
                  [Plaintiff].

                  In addition to native tissue repair of the posterior compartment, site
                  specific allograft and xenograft surgery could have been used to
                  treat [Plaintiff’s] rectocele. These biograft repairs provide similar
                  subjective improvements and are not associated with persistent and
                  recurrent erosions, chronic vaginal dysbiosis, and the high rate of
                  dyspareunia known to PROLIFT.

 [Doc. 115 at 72-73]. In his general causation report, Dr. Zipper further opines that the historical

 sacrolopopexy has been shown to be a safer, more effective method of treating apical POP that

 results in higher patient satisfaction. [Doc. 121-7 at 185]. He also opines in his general causation

 report that other meshes (Smartmesh and Restorelle) are safer than the Gynemesh PS (Prolift).

 [Id.]. Dr. Zipper further states that Ethicon could have used a lighter mesh, a mesh with larger

 pores, and a mesh without arms or different shapes. [Doc. 115-2 at 13-15, Doc. 121-7 at 109].

           As mentioned above, Defendants object to the above testimony, arguing that it is irrelevant

 because Dr. Zipper offers different procedures and not designs, and Plaintiff responds that such

 testimony is relevant for other reasons. As an initial matter, the Court notes that the parties agree

 that under the Tennessee Products Liability Act, Plaintiff is not required to prove the existence of

 an alternative design. Plaintiff insists that Dr. Zipper’s opinion is relevant to the utility of the

 design.

           The Tennessee Products Liability Act states, in part, as follows, “A manufacturer or seller

 of a product shall not be liable for any injury to a person or property caused by the product unless

 the product is determined to be in a defective condition or unreasonably dangerous at the time it
                                                   16



Case 1:20-cv-00191-CEA-HBG Document 140 Filed 09/21/21 Page 16 of 19 PageID #:
                                   1694
 left the control of the manufacturer or seller.” Tenn. Code Ann. § 29-28-105(a). In determining

 if a product is defective or unreasonably dangerous, “Consideration is given also to the customary

 designs, methods, standards, and techniques of manufacturing, inspecting, testing by other

 manufacturers or sellers of similar products.” Tenn. Code Ann. § 29-28-105(b).

        The Court finds evidence of other procedures, as opposed to designs, irrelevant and

 confusing to the jury. Hosbrook v. Ethicon, Inc., No. 3:20-CV-88, 2021 WL 1599199, at *4 (S.D.

 Ohio Apr. 23, 2021) (“To introduce evidence of alternative surgical procedures in a product

 liability case is irrelevant and would create confusion for the jury.”). The Court agrees with

 Defendants that offering alternative procedures takes issue with Plaintiff’s physician’s treatment

 choices as opposed to the alleged issues with the Device. See Willet v. Johnson & Johnson, 465

 F. Supp. 3d 895, 907 (S.D. Iowa 2020) (“The choice of a surgery over a device is a matter of

 medical judgment of treating doctors, not whether there is a safer alternative design for the

 product.”).

        In support of her position, Plaintiff argues that alternative procedures and designs are

 relevant to the risk-utility test utilized in Tennessee. The Tennessee Products Liability Act

 provides for two tests to determine whether a product is unreasonably dangerous: the consumer

 expectation test and the prudent manufacturer test. Brown v. Crown Equip. Corp., 181 S.W.3d

 268, 282 (Tenn. 2005). The Court does not find evidence of alternative procedures relevant to

 either test or to Plaintiff’s failure to warn or negligence claim. The Court finds such evidence

 misleading and confusing in a products liability case. 1



        1
           Defendants acknowledged at the hearing that their witnesses will not testify that their
 product is the “gold standard,” and that if they did testify to such, the testimony would open to the
 door to the evidence that they requested be excluded.
                                                   17



Case 1:20-cv-00191-CEA-HBG Document 140 Filed 09/21/21 Page 17 of 19 PageID #:
                                   1695
        Plaintiff also asserts that Dr. Zipper has provided products, citing to allografts. Plaintiff

 states that an allograft is a sling. [Doc. 121 at 19]. During the motion hearing, Defendants

 explained that a native tissue repair is a procedure because a physician simply attaches the tissue

 with sutures. In addition, Defendants explained that the slings can either be made with the patient’s

 own tissue (autologous slings) or with tissue from a cadaver (allograft slings). Defendants stated

 that these slings are not similar to the syntenic mesh at issue and that the slings are regulated

 differently. The Court will not preclude Dr. Zipper from testifying about the slings. 2 The Court

 finds that the slings are relevant to the risk-utility analysis and that the differences between the

 Device at issue and the slings are facts that the jury should consider. In addition, Defendants state

 that while Plaintiff argued that the allograft is a safer product to treat stress urinary incontinence,

 Plaintiff was implanted with the Device to treat pelvic organ prolapse. This, issue, however, can

 be raised during cross examination.

        Finally, Plaintiff states that Dr. Zipper also opined that Smartmesh and Restorelle are safer

 alternative products. Defendants respond that these opinions were not in Dr. Zipper’s case specific

 report. The Court agrees with Defendants that Dr. Zipper cannot suggest these products as safer

 alternative designs for Plaintiff as he did not suggest them in his case-specific report. Accordingly,

 the Court finds Defendants’ argument well taken, in part. The Courts finds Dr. Zipper may only




        2
           During the hearing, the parties did not specifically discuss xenografts, but it appears to
 the Court that xenografts are similar to allografts, except that xenografts are made with tissue from
 animal donors. See Willet v. Johnson & Johnson, 465 F. Supp. 3d 895, 900 (S.D. Iowa 2020)
 (“Allografts and xenografts are made of natural donor tissue—human cadaver donors, in the case
 of allografts, and animal donors, in the case of xenografts.”).


                                                   18



Case 1:20-cv-00191-CEA-HBG Document 140 Filed 09/21/21 Page 18 of 19 PageID #:
                                   1696
 testify to allografts, xenografts, and a lighter mesh with larger pores. Accordingly, Defendants’

 Motion on this issue is GRANTED IN PART AND DENIED IN PART.

        B.      Dr. Khandwala

        Plaintiff moves to limit Dr. Khandwala opinions, arguing that his opinions exceed the

 bounds of his qualification and that they are founded on insufficient facts and unreliable

 methodology. Specifically, Plaintiff objects to Dr. Khandwala’s opinions that the IFU is adequate

 or any opinions regarding what warnings the IFU should or should not include.

        During the hearing, Plaintiff stated that her Motion may be moot if Defendants agreed that

 Dr. Khandwala’s opinions regarding the IFU and patient brochures would be limited to stating

 what he believes are risks or not risks associated with the Device and stating what is or is not in

 the IFU and patient brochures. Plaintiff states that Dr. Khandwala cannot testify that the IFU and

 patient brochures were adequate.      Defendants agreed to Plaintiff’s proposal regarding Dr.

 Khandwala’s testimony. Accordingly, given the parties’ agreement, the Court DENIES AS

 MOOT Plaintiff’s Motion [Doc. 117].

 IV.    CONCLUSION

        Accordingly, for the reasons explained above, the Court GRANTS IN PART AND

 DENIES IN PART Defendants’ Motion to Limit the Case-Specific Testimony of Ralph Zipper,

 M.D. [Doc. 115] and DENIES AS MOOT Plaintiff’s Motion to Limit the Opinions and Testimony

 of Dr. Salil Khandwala, M.D. [Doc. 117].

        IT IS SO ORDERED.

                                              ENTER:


                                              United States Magistrate Judge

                                                 19



Case 1:20-cv-00191-CEA-HBG Document 140 Filed 09/21/21 Page 19 of 19 PageID #:
                                   1697
